IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,082-01


                         EX PARTE ALVIN VALADEZ JR. , Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-1568-CR-C-A IN THE 2ND 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to life imprisonment. The Fourth Court of Appeals affirmed his

conviction. Valadez v. State, No. 04-14-00626-CR (Tex. App.—San Antonio Sep. 16, 2015) (not

designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because he pursued

an objectively unreasonable strategy and did not convey a plea offer.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                         2

466 U.S. 668 (1984); Ex parte Argent, 393 S.W.3d 781, 784 (Tex. Crim. App. 2013). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to provide a supplemental response to Applicant’s claim of ineffective

assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

          It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings detailing how counsel

advised Applicant as to the viability of his trial strategy and any advice counsel gave Applicant with

respect to any plea offers. If the trial court finds that counsel erred in advising Applicant about any

plea offers or did not pass along any plea offers, the trial court shall also make findings addressing

whether there is a reasonable probability that: (1) he would have accepted the offer; (2) the

prosecution would not have withdrawn the offer; and (3) the trial court would not have refused to

accept the plea bargain. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 19, 2018
Do not publish